Citation Nr: 1236981	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for acid reflux. 

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to higher initial ratings for coronary artery disease with history of bypass grafting, evaluated as noncompensable prior to March 30, 2011, and as 30 percent disabling from March 30, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which implemented a Board decision granting service connection for acid reflux, hypertension and coronary artery disease.  The RO made the awards of service connection effective September 20, 2004.  

By rating decision in August 2012, the RO increased the initial rating for coronary artery disease to 30 percent, effective March 30, 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of initial higher ratings for hypertension and coronary artery disease as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected acid reflux has been manifested by pyrosis when not taking medication, but without persistently recurrent epigastric distress with dysphagia, regurgitation, or substernal or arm or shoulder pain, productive of considerable impairment of health two or more of symptoms.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability evaluation for acid reflux have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.7, 4.114, Diagnostic Code 7346 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In the instant case, the appeal arises from disagreement with the assigned rating after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial increased ratings) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's identified post-service private medical records and VA treatment records.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran was afforded appropriate VA examinations to determine the severity of his claimed acid reflux in March 2005 and March 2011.  The claims file was reviewed by both examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to increased rating.  The appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7; see 38 C.F.R. § 4.21 (2012).  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2012).

In this case, the rating schedule does not provide a specific code for acid reflux, so the Veteran's disability has been rated under Diagnostic Code 7346, pertaining to hiatal hernia.  Under this provision, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

On VA examination in July 1987, the Veteran was 5 feet and 9 inches tall.  He weighed 168 pounds and his maximum weight in the last year was 172.

VA outpatient treatment records show that in July 2004, he weighed 188 pounds.  He was noted to be in a good state of nutrition.

The Veteran underwent an endoscopy at VA in December 2004.  The esophagus appeared normal except for mild reflux type esophagitis.  

The Veteran was afforded a VA examination in March 2005.  The claims file was reviewed.  The Veteran reported that his problems with esophagitis and reflux were very well controlled with daily Pantoprazole.  He denied problems with dysphagia with solids or liquids.  He denied pyrosis unless he forgot his medication.  He also had no problems with hematemesis or melena.  He had a history of reflux and Barrett's esophagus; however on recent GI evaluation in December 2004, his Barrett's was currently controlled.  He had no dilatations and denied problems with nausea or vomiting.  His weight was also steady.

The Veteran's weight was 193.1 pounds.  His strength in the upper extremities was 5/5.  The diagnosis was erosive esophagitis, with reflux symptoms currently controlled with daily use of medication.  

VA treatment records showed that the Veteran Barrett's esophagus/hiatal hernia was stable on Pantoprazole. 

In a July 2008 Board decision, service connection for acid reflux was granted based on being aggravated by the Veteran's service-connected PTSD.  The RO effectuated this grant in the August 2008 rating decision. 

The Veteran was afforded another VA examination in March 2011.  The Veteran again reported that his symptoms were very well-controlled with his medication.  If he takes his medication, he does not have any symptoms, but he will have symptoms if he forgets even one dose.  There was no history of trauma to the esophagus, esophageal neoplasm, nausea, vomiting, dysphagia, esophageal distress, regurgitation, hematemesis, melena or esophageal dilation.  However, there was a history of heartburn or pyrosis several times a week.  

On physical examination, the Veteran's general health was fair and there were no signs of anemia.  His weight was 207 pounds, which was a gain of 10 percent compared to baseline.  There were no signs of significant weight loss or malnutrition.  The diagnosis was gastroesophageal reflux disease (GERD).  It was noted that the Veteran was not employed due to physical problems, heart disability and other medical conditions.  There were no effects on usual daily activities due to GERD.  

The examiner opined that the Veteran's GERD was approximately 30 to 50 percent aggravated by his service-connected PTSD.  The examiner observed that the Veteran's GERD was well managed under current treatment.  

Analysis

Treatment and VA examination reports show that the only symptom experienced by the Veteran during the appeal period was heartburn or pyrosis; and this only when he forgot to take his medication.  The Veteran himself has expressly denied any other symptoms.  The medical evidence also shows that this condition is well controlled with medication.  Importantly, the most recent VA examiner again found no effects on the Veteran's activities of daily living.  

Given that the basis of the original grant of service connection was due to aggravation by PTSD, the RO determined that the Veteran had a baseline disability of 10 percent; prior to aggravation.  This was based on the March 2005 VA examination.  The RO found, on the basis of the March 2011 VA examination, that the Veteran still met the criteria for a 10 percent evaluation so when deducting his current rating (10 percent) from his baseline evaluation (10 percent), the appropriate rating was zero percent.  The RO did not specify how the Veteran met the criteria for 10 percent ratings.

As outlined above, the Board has found that the Veteran did not meet the criteria for a 10 percent rating at any point during the course of the appeal.  Accordingly, given that the service-connected acid reflux does not meet the criteria for a compensable rating, there is no need to determine a baseline evaluation.  

The Board has also considered whether compensable ratings would be warranted under other criteria for rating other gastrointestinal disabilities.  38 C.F.R. § 4.114 (2012).  There are no reports that the disability is manifested by ulcers, or involve the peritoneum, stomach, intestines or rectum.  Diagnostic testing has shown that he does not have a restriction of the esophagus; hence rating under other diagnostic codes listed in 38 C.F.R. § 4.114, is not warranted.  

Thus, for the reasons and bases expressed above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim for a compensable rating for acid reflux.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the primary symptom of pyrosis as described by the Veteran fits squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

A compensable rating for acid reflux is denied. 


REMAND

In a May 2012 addendum, the VA examiner determined that the Veteran congestive heart failure was at least as likely as not proximately due to or the result of the Veteran's service-connected coronary artery disease.  In this addendum, the examiner referenced 2010 VA treatment records that first diagnosed congestive heart failure.  Unfortunately, these records have not been associated with the claims file as the most recent records are from June 2009.  A review of Virtual VA also does not include these records.  As the VA medical records are constructively of record and are potentially relevant to the remaining issues, VA has an obligation to obtain them.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the March 2011 VA examination, it was noted that the Veteran retired due to his heart and other physical disabilities.  In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  VA has not yet obtained such an opinion in the Veteran's case.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  The agency of original jurisdiction (AOJ) should obtain records of VA treatment for the Veteran's service connected disabilities since June 2009, to specifically include the 2010 treatment records diagnosing congestive heart failure.  

3.  If the newly received records show a change in the coronary artery or hypertensive diseases; the Veteran should be afforded a new examination for those conditions.

4.  The AOJ should schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The claims file must be made available for review in connection with the examination.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, hearing loss, coronary artery disease, tinnitus, malaria, hypertension and acid reflux) collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him. 

The examiner must provide reasons for all opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so. 

5.  Thereafter, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


